PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,137,347
Issue Date: October 5, 2021
Application No. 15/769,892
Filing or 371(c) Date: 20 Apr 2018
Attorney Docket No. HELFMANN-3 


:
:
:
:	DECISION ON REQUEST
:                      FOR REFUND
:
:



This is a decision on the Request for Refund filed June 3, 2022.  

The request is DISMISSED.
Applicant files the above request for refund of $2,270 and states in part that “[d]ue to a clerical oversight, small entity status was not claimed when filing the . . . patent application on April 20, 2018 . . . Since small entity is now properly claimed.  Petitioner respectfully requests a refund.”
A review of the Office records indicates that small entity status was established on May 31, 2022.  However, the request was not made within three (3) months of the payment date. (Note 37 CFR 1.28(b)).
In view of the above, the request for refund cannot be granted. 

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  



/Michelle Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions